Exhibit 10.24

AMERICAN HOMES 4 RENT

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

American Homes 4 Rent, a Maryland real estate investment trust (the “Company”),
hereby grants restricted share units relating to Class A common shares of
beneficial interest, par value $0.01 per share (the “Common Shares”), to the
Grantee named below. Additional terms and conditions of the grant are set forth
on this cover sheet and in the attached Restricted Share Unit Agreement
(together, the “Agreement”), and in the Company’s 2012 Equity Incentive Plan (as
amended from time to time, the “Plan”).

Grantee Name:                                                  

Grant Date:                                                        

Number of Restricted Share Units granted:                             

Vesting Start Date:                                         

Vesting Schedule: 25% of the Common Shares (rounded down to the nearest whole
share, except for the last vesting installment) underlying the Restricted Share
Units vest on each anniversary of the Vesting Start Date over a period of four
years beginning on the Vesting Start Date, subject to the Grantee’s continued
Service through each vesting date

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which will be provided on request.
You acknowledge that you have carefully reviewed the Plan and agree that the
Plan will control in the event any provision of this or Agreement should appear
to be inconsistent with the Plan.

 

Grantee:         Date:                                                
(Signature)       Company:         Date:
                                                (Signature)       Title:        
 

Attachment

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

AMERICAN HOMES 4 RENT

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

 

Restricted Share
Units    This Agreement evidences an award of restricted share units in the
number set forth on the cover sheet and subject to the vesting and other terms
and conditions set forth in the Agreement and in the Plan (the “Restricted Share
Units”). Restricted Share
Units
Transferability    Except to the extent the Plan, Applicable Law and the
Committee permits transfer to a Family Member, your Restricted Share Units may
not be sold, assigned, transferred, pledged, hypothecated, or otherwise
encumbered, whether by operation of law or otherwise, nor may the Restricted
Share Units be made subject to execution, attachment, or similar process. If you
attempt to do any of these things in contravention of the prior sentence, you
will immediately forfeit your Restricted Share Units. Vesting   

Your Restricted Share Units will vest in accordance with the Vesting Schedule
set forth on the cover sheet of this Agreement, subject to your continued
Service through each vesting date.

 

Notwithstanding the Vesting Schedule set forth on the cover sheet, if your
Service is terminated because of your death or Disability, your Restricted Share
Units will become 100% vested upon such termination of Service.

Change in Control   

Notwithstanding the Vesting Schedule set forth on the cover sheet, your
Restricted Share Units will accelerate if so provided in Section 17.3 and 17.4
of the Plan in the event of a Change in Control.

 

For purposes of this Agreement, “Change in Control” will have the same meaning
as defined in the Plan; provided, however, that in no event will a Change in
Control be deemed to have occurred under Section 17.3 or 17.4 of the Plan if the
Company is merged or consolidated with an Affiliate, even if the Company’s
shareholders hold less than 50% of the combined voting power of the voting
securities of the Company in the surviving entity.

Forfeiture of
Unvested Restricted
Share Units    In the event that your Service terminates for any reason (other
than your death or Disability), you will forfeit to the Company all of the
Common Shares subject to this grant that have not yet vested. Leaves of Absence
   For purposes of these Restricted Share Units, your Service does not terminate
when you go on a bona fide employee leave of absence that the Company approves
in writing if the terms of the leave provided for continued Service crediting or
when continued Service crediting is

 

2



--------------------------------------------------------------------------------

   required by Applicable Law or contract. Your Service terminates in any event
when the approved leave ends unless you immediately return to active employment.
The Company, in its sole discretion, determines which leave counts for this
purposes and when your Service terminates for all purposes under the Plan.
Delivery    In the event you become vested in all or a portion of the Restricted
Share Units under this Agreement, the Restricted Share Units shall be settled by
delivery of the Common Shares in respect of each Restricted Share Unit as soon
as administratively practicable following the date the Restricted Share Units
vest pursuant to the Vesting Schedule set forth on the cover sheet of this
Agreement or pursuant to the accelerated vesting provisions under this
Agreement, but in no event later than thirty (30) days after the applicable
vesting date. Evidence of
Issuance    The issuance of the Common Shares with respect to the Restricted
Share Units will be evidenced in such a manner as the Company, in its
discretion, deems appropriate, including, without limitation, book-entry,
registration, or issuance of one or more share certificates. Withholding    In
the event that the Company determines that any federal, state, local, or foreign
tax or withholding payment is required relating to this grant of Restricted
Share Units, or the issuance of Common Shares with respect to this grant, the
Company will have the right to (i) require you to tender a cash payment, (ii)
deduct from payments of any kind otherwise due to you, (iii) permit or require
you to enter into a “same day sale” commitment with a broker-dealer that is a
member of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby
you irrevocably elect to sell a portion of the Common Shares to be delivered in
connection with the Restricted Share Units to satisfy withholding obligations
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the withholding obligations directly to the Company, or
(iv) withhold the delivery of vested Common Shares otherwise deliverable under
this Agreement to meet such obligations; provided that the Common Shares so
withheld will have an aggregate Fair Market Value not exceeding the minimum
amount of tax required to be withheld by applicable law. Notice and Non-
Solicitation   

The following notice and non-solicitation provisions will apply to you unless
you have entered into an applicable employment agreement with the Company that
has more restrictive notice and non-solicitation provisions (in which case, the
more restrictive provisions in such employment agreement will apply).

 

You agree, as a condition of this grant that in the event you decide to
terminate your Service for any reason, that for a period of ninety (90) days
following the termination of your employment, you will not directly or
indirectly solicit any employees of the Company or any Affiliate for employment,
or encourage any employee to leave the Company or any Affiliate.

 

3



--------------------------------------------------------------------------------

Retention Rights    The Agreement and the grant of the Restricted Shares Units
do not give you the right to be retained by the Company or any Affiliate in any
capacity. Unless otherwise specified in any employment or other written
agreement between you the Company or any Affiliate, the Company and the
Affiliate reserve the right to terminate your Service at any time and for any
reason. Shareholder Rights


& Dividend
Equivalents

  

You have no rights as a shareholder of the Company with respect to the
Restricted Share Units unless and until the Common Shares relating to the
Restricted Share Units have been issued and either a certificate evidencing the
Common Shares has been issued or an appropriate entry has been made on the
Company’s books.

 

Notwithstanding the foregoing, if a cash dividend is declared on the Company’s
outstanding Common Shares, you shall be credited with a Dividend Equivalent in
an amount of cash equal to the number of Restricted Share Units you hold as of
the dividend record date, multiplied by the amount of the cash dividend per
Common Share. Such Dividend Equivalent shall be paid if and when the underlying
Restricted Share Units are settled. Dividend Equivalents shall not accrue
interest prior to the date of payment.

 

The Restricted Share Units will be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event that the
Company is subject to such corporate activity.

Clawback    The Restricted Share Units are subject to mandatory repayment by you
to the Company to the extent you are, or in the future become, subject to (i)
any Company “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule or regulation, or (ii) any law, rule or
regulation which imposes mandatory recoupment, under the circumstances set forth
in any such law, rule or regulation. Furthermore, the Restricted Share Units are
subject to mandatory repayment by you to the Company if, as of the Grant Date,
the Company has in place a “clawback” or recoupment policy that requires the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy. Applicable Law    The validity and construction of the Agreement
will be governed by, and construed and interpreted in accordance with, the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive laws of any other jurisdiction.

 

4



--------------------------------------------------------------------------------

The Plan   

The text of the Plan is incorporated into the Agreement.

 

Certain capitalized terms used in the Agreement are defined in the Plan and have
the meaning set forth in the Plan.

 

The Agreement and the Plan constitute the entire understanding between you and
the company regarding the Restricted Share Units. Any prior agreements,
commitments, or negotiations concerning the Restricted Share Units are
superseded; except that any written employment, consulting, confidentiality,
non-competition, non-solicitation, and/or severance agreement or any other
written agreement between you and the Company or any Affiliate, as applicable,
will supersede the Agreement with respect to its subject matter.

Data Privacy   

To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in the Agreement and any
changes to such information, other appropriate personal and financial data about
you, including your contact information, payroll information, and any other
information that the Company deems appropriate to facilitate the administration
of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

Disclaimer of Rights    The grant of Restricted Share Units under this Agreement
will in no way be interpreted to require the Company to transfer any amounts to
a third party trustee or otherwise hold any amounts in trust or escrow for
payment to you. You will have no rights under this Agreement or the Plan other
than those of a general unsecured creditor of the Company. Restricted Share
Units represent unfunded and unsecured obligations of the Company, subject to
the terms and conditions of the Plan and this Agreement. Code Section 409A   
The grant of Restricted Share Units under this Agreement is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Section 409A. Notwithstanding anything to the contrary in
this Agreement, neither the Company, any Affiliate, the Board, nor the Committee
will have any obligation to take any action to prevent the assessment of any
excise tax or penalty on you under Section 409A and neither the Company, any
Affiliate, the Board, nor the Committee will have any liability to you for such
tax or penalty.

By signing the Agreement, you agree to all of the terms and conditions described
above and in the Plan.

 

5